UNITED STATES DISTRICT COURT
                                                                                      FILED
                              FOR THE DISTRICT OF COLUMBIA                             OCT - Ii 2010
                                                                                 Clerk Us D'
                                                                                C     " . Istrict &
                                                                                 Ourts for the Dist( t Bankruptcy
Kareemah Bell,                                         )                                           IC of COlumbia
                                                       )
               Plaintiff,                              )
                                                       )
               v.                                      )       Civil Action No.    10 1710
                                                       )
Metropolitan Police/Hope Shelter,                      )
                                                       )
               Defendants.                             )


                                    MEMORANDUM OPINION

       This matter is before the Court on plaintiff's pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiff's application and dismiss the complaint for lack

of subject matter jurisdiction.

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.c. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

        Plaintiff, who lists her mailing address as a Landover Hills, Maryland, residence, sues

presumably the District of Columbia Metropolitan Police Department and D.C.-based Hope

Shelter for an alleged assault by a homeless woman at the shelter. The complaint neither

presents a federal question nor provides a basis for diversity jurisdiction because no amount in

controversy is pleaded. A separate Order of dismissal accompanies this Memorandum Opinion.



                                               ~/L.SN~
Date: _ _--'---+-'-"-'u-=-_, 2010              United States District Judge